USDC SDNY
DOCUMENT

BASHIAN ELECTRONICALLY FILED
DOC#
DATE FILED: 5/27/2021 __

 

Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in NY, NJ and D.C.
VIA CM/ECF

May 27, 2021

United States District Judge Analisa Torres
United States District Court

Southern District of New York

500 Pearl Street

New York, New York 10007

Re: Mercer v. Roosevelt Motel, Inc., Case No.: 1:21-cv-03353-AT
Dear District Judge Torres:

This office represents the Plaintiff Stacey Mercer (‘Plaintiff’) in connection with the
above-referenced action. To date, Roosevelt Motel, Inc. (“Defendant”) has not yet appeared in
this action and a Clerk’s Certificate of Default was entered on May 25, 2021 (D.E. 12). We are in
the process of serving the Clerk’s Certificate of Default on the Defendant and are hopeful that our
efforts will result in the Defendant appearing in this action. In the meantime, we are unable to
meet and confer and submit the joint status letter and proposed CMP, which is currently due to be
filed by June 8, 2021. As a result, we are requesting a 30-day adjournment of the initial conference
currently scheduled for June 15, 2021, at 10:40 a.m., including all other deadlines related to the
Initial Pretrial Conference Order (D-E. 6). This is our first request for an adjournment, and our
request will not prejudice any of the parties or affect any other scheduled dates since the Defendant
has not yet appeared in this action

We thank the Court for your time and consideration in this matter.
Respectfully submitted,

BASHIAN & PAPANTONIOU, P.C.

GRANTED. The conference scheduled for June 15, |s] &ék M. Bashian
2021, is ADJOURNED to July 15, 2021, at 10:20
a.m. By July 8, 2021, the parties shall submit their
joint letter and proposed case management plan, or
Plaintiff shall move for default judgment.

SO ORDERED. O}-

Dated: May 27, 2021 ANALISA TORRES
New York, New York United States District Judge

 

Erik M. Bashian, Esq.

 
